Order entered June 5, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-12-01488-CR
                                       No. 05-12-01489-CR

                          JUAN RAMON HERNANDEZ, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                         On Appeal from the Criminal District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F12-19054-H, F12-19055-H

                                            ORDER
        The Court REINSTATES the appeals.

       On April 8, 2013, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On June 3, 2013, we received the reporter’s record.

Therefore, in the interest of expediting the appeals, we VACATE the April 8, 2013 order

requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE